Citation Nr: 1419914	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for refractive eye error.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for pterygium.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and E.D. (interpreter)

ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran performed active duty for training (ACDUTRA) from August 1978 to February 1979.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In November 2012, the Veteran, through an interpreter, testified at a hearing before the undersigned Veteran's Law Judge (VLJ) at the RO.  A transcript of the hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary in order to obtain outstanding VA treatment records. 

At his November 2012 Board hearing, the Veteran testified that he received medical treatment at the VA hospital in Puerto Rico for approximately 6 to 7 months immediately following his February 1979 separation from service.  In addition, the Veteran stated that he began receiving treatment at the Philadelphia VA for his eyes in 2009 or 2010 and continues to receive treatment there.  As it appears that there are outstanding VA treatment records that may contain information pertinent to the history of the Veteran's disabilities, those records should be obtained.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board additionally notes that while a Social Security Administration (SSA) inquiry associated with the claims file shows that the Veteran is in receipt of Supplemental Security Income (SSI).  While the Veteran indicated at his February 2010 VA examination that he "became disabled" following suffering a collapsed lung in August 2007, the SSA inquiry notes a disability onset of August 2006.  Thus, the basis for the SSA claims and receipt of such benefits is unclear.  The Board cannot conclude, based on these general references, that there are any relevant, outstanding records in the custody of SSA; however, ""[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 

Given that the records held by SSA might include reports pertinent to the Veteran's claims on appeal, the Board finds that remand is necessary in order to ask the Veteran to identify if he is in receipt of SSA disability benefits and if his eye or ear conditions are considered in any SSA disability determination.  Should any additional relevant information come to light, an attempt should be made to locate such records from SSA.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records from February 1979 to the present, to specifically include treatment at any VA medical facilities in Puerto Rico from February 1979 to February 1980, and at the VA Medical Center in Philadelphia, Pennsylvania from 2008 to the present.  

2.  Contact the Veteran and request that he identify whether he is in receipt of SSA disability benefits and if his eye or ear conditions are included in any disability determination.  If he is in receipt of disability benefits that include his eyes or ears, the SSA should be contacted for a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA should be associated with the claims file.  

3.  After completing the above development, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


